Knowlton, J.
There was evidence from which the court might have found that the plaintiff was employed by the defendant to sell a piece of real estate in Duxbury, that he sold it for $15,500, and that no agreement was made in reference to the price to be paid for his services. Under such circumstances he would be entitled to receive a reasonable compensation.
It is unnecessary to decide whether the testimony admitted under objection could properly be understood as meaning that the usage referred to was not only general, but universal, and that it had existed so long that the defendant at the time of employing the plaintiff must be presumed to have known it, and to have contracted in reference to it. There is strong ground for holding that the court might have so interpreted the testimony as to find the existence of a universal usage, known to the defendant, which was binding upon him. But the evidence *359tended to show at least a general usage, and, whether the court found that the plaintiff was a real estate broker or not, the price generally paid in that vicinity for such services as he rendered was competent evidence of what the services were worth. Vilas v. Downer, 21 Vt. 419. Stanton v. Embrey, 93 U. S. 548. Thompson v. Boyle, 85 Penn. St. 477. Eggleston v. Boardman, 37 Mich. 14. Ruckman v. Bergholz, 9 Vroom, 531. Whether the plaintiff was or was not a professional real estate broker, the evidence in this view was competent, and was sufficient to warrant the finding. For if he was not a real estate broker, the court might or might not find, as matter of fact, that his services were worth as much as if he had been one. Buekman v. Bergholz, ubi supra. Exceptions overruled.